Porter, J.

The plaintiff, by his petition, alleges that the deceased brother of the defendant, owed him a sum of money, which the defendant unconditionally promised to pay.
The answer puts at issue this allegation.
The evidence shews, that the account of the plaintiff was put in the hands of an agent for collection. This agent made application to the original debtor, who informed him he would pay the debt, though he was under the impression there was some mistake about it. After his death, he applied to the defendant, who .promised to pay the plaintiff out of the proceeds of the next crop. Failing to do so, the agent called on the defendant again, who then stated, that he had been compelled to pay more money for his brother than he anticipated: that his crop had fallen short, and that he could not pay. He further stated, that his brother was never folly satisfied of the correctness of the debt, and that he, the defendant, would pay it at his leisure.
The court below gave judgment in favour of the plaintiff. From which judgment the defendant appealed.
We think it should be confirmed here. There was no *259condition annexed to the promise, as is contended. The defendant promised to pay out of the proceeds of the next crop. This was a time given for the discharge of the engagement, and not a condition on which the fulfillment of the obligation depended. Even if it were considered such, there is no evidence, the crop did not produce enough to pay the amount for which judgment is given below.
Eastern District,
March 1831.
A promise to pay out of the pro-ceeeds of the next crop, is a time given for the dis-' charge of the engagement, and not a condition on which the fulfillment of the obligation depends.
It is ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.